       Case 7:20-cv-00344 Document 58 Filed on 03/05/21 in TXSD Page 1 of 2
                                                                                           United States District Court
                                                                                             Southern District of Texas

                                                                                                ENTERED
                                                                                               March 08, 2021
                                UNITED STATES DISTRICT COURT
                                                                                             Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,                                §
                                                         §
        Plaintiff,                                       §
                                                         §
VS.                                                      §
                                                         §         CIVIL ACTION NO. 7:20-cv-00344
2.1185 ACRES IN STARR COUNTY,                            §
TEXAS; MARIA DEL ROSARIO G.                              §
RAMIREZ; et al.,                                         §
                                                         §
        Defendants.
                                                    ORDER

        The Court now considers the United States’ motion to continue the parties’ upcoming

initial pretrial conference and joint discovery/case management plan deadline.1 The motion is

labeled “opposed” because the United States was unable to confer with all Defendants. 2 The

Defendants that conferred with the United States indicated that they are unopposed.3 As such, the

Court considers it as soon as practicable.

        On January 5, 2021, the Court continued the parties’ initial pretrial and scheduling

conference until March 16, 2021 and ordered the parties to file a joint discovery/case

management plan by March 5th.4 The United States now seeks to continue these dates for at least

thirty days in light of President Biden’s January 20, 2021 proclamation ordering “a careful

review of all resources appropriated or redirected to construct the southern border wall” and “the

development of ‘plan for the redirection of funds concerning the southern border wall.”5 The

United States further provides that it will halt all activity during the sixty day period except the

1
  Dkt. No. 57.
2
  Id. at 6.
3
  Id.
4
  Dkt. No. 46.
5
  Dkt. No. 57 at 4–5 (quoting Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 27, 2021)).

1/2
       Case 7:20-cv-00344 Document 58 Filed on 03/05/21 in TXSD Page 2 of 2




joinder of Nilda Guzman and service remaining unserved parties in this case.6 The United States

further provides that it is continuing to determine proper parties in this case in light of continuing

heirship issues.7 The Court also notes that there is a pending opposed motion to add parties in

this case that becomes ripe on March 12, 2021.8

         The Court finds good cause in the request that this eminent domain proceeding be abated

while the United States develops its plan concerning the southern international border and

associated land use. Accordingly, the Court GRANTS the United States’ motion.9 However, in

light of the United States’ representations and the continuing heirship issues in this case, the

Court CANCELS the parties’ initial pretrial conference previously scheduled for March 16th

and the parties’ March 5th deadline to file a joint discovery/case management plan. The Court

instead ORDERS the parties to appear for a status conference on Tuesday, April 13, 2021 at 9

a.m. The Court also ORDERS parties to file a status report regarding the status of the case

pending the sixty-day review and the identification, substitution, and service of interested parties

in this case by April 2, 2021. The Court also CONTINUES the United States’ deadline to

substitute and serve all known interested parties in this case until April 2, 2021.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 5th day of March 2021.


                                                  ___________________________________
                                                               Micaela Alvarez
                                                          United States District Judge




6
  Id., ¶ 6.d-e.
7
  Id. at 2–5, ¶¶ 3–5.
8
  Dkt. No. 56.
9
  Dkt. No. 57.

2/2
